In a proceeding under article 78 of the Civil Practice Act, the State Rent Administrator appeals from an order of the Supreme Court, Queens County, dated January 29, 1960, which: (1) annulled his determination, made June 30, 1959, denying a protest with respect to an order of the Local Rent Administrator, dated April 14, 1959, denying an application for a certificate of eviction; and (2) directed the issuance of the certificate. Prior to the argument of the appeal, the tenant removed from the subject apartment. Order dated January 29, 1960 reversed, without costs, and proceeding remitted to the Special Term with directions to dismiss it solely upon the ground that the issues have become moot. (Matter of Schrager v. Weaver, 8 A D 2d 724.) Nolan, P. J., Beldock, Christ, Pette and Brennan, JJ., concur.